Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT

        THIS AMENDMENT to the Employment Agreement (the “Agreement”) as of
January 1, 2000, by and between Harley-Davidson Financial Services, Inc., a
Delaware corporation (the “Company”), and Donna F. Zarcone (the “Executive”) is
made as of the 1st day of June, 2006.

        WHEREAS, the Company and the Executive desire to amend the Agreement in
certain respects in connection with the planned termination of the Executive’s
employment on August 1, 2006 (the “Termination Date”).

        NOW, THEREFORE, in consideration of the premises and promises contained
herein, the parties agree to amend the Agreement in the following respects:

1. Termination of Employment. Effective as of the Termination Date, the
Executive voluntarily resigns her employment with and as an officer and director
of the Company. Notwithstanding Section 12.1 of the Agreement, the Agreement
shall expire on the Termination Date unless earlier terminated in accordance
with its terms. Upon the Executive’s acceptance of this Amendment, the Company
and/or Harley-Davidson, Inc. may issue a press release, jointly approved by the
Executive and the Company, announcing the Executive’s resignation as of the
Termination Date.


2. Duties. Without limiting the Executive’s obligations under Section 2 of the
Agreement, through the Termination Date, the Executive shall assist the Company
in its search for a successor as directed by the CEO of Harley-Davidson, Inc.


3. Termination. If the Executive remains employed through the Termination Date,
then the termination of the Executive’s employment as of the Termination Date
shall be treated as a termination of the Agreement by the Company pursuant to
Section 12.4 of the Agreement, effective on the Termination Date, and subject to
the Executive’s compliance with paragraph 7 of this Amendment. As a result of
such termination, subject to the Executive’s compliance with paragraph 7 of this
Amendment, the Executive shall be entitled to the payments and benefits that
Section 12.4 of the Agreement contemplates except that (a) the Company shall not
have any obligation to maintain any split-dollar life insurance on the
Executive’s life or to pay any premiums due on any split-dollar life insurance
on the Executive’s life, (b) the Executive acknowledges that, in respect of
Termination Payments, except for vested benefits of the Executive under the
deferred compensation plan of Harley-Davidson, Inc. in which the Executive
participates, the Company’s benefit, insurance, retirement or other plans are
only those of Harley-Davidson Financial Services, Inc. and consist only of
medical and dental plans, a 401(k) plan and any deferred compensation plan and
(c) the Bonus for 2006, the year in which the Executive’s termination occurs,
prorated as of the Termination Date, which is included in the Termination
Payments, shall be computed at 70% of current base salary, with a calculated
target rate of 100%, and shall be prorated for seven (7) months.


4. Stock Awards. The Executive acknowledges that, for purposes of outstanding
awards to the Executive under the Harley-Davidson, Inc. 1995 Stock Option Plan
and the Harley-Davidson, Inc. 2004 Incentive Stock Plan (the “Stock Awards”), if
the Executive remains employed through the Termination Date, then the
termination of the Executive’s employment as of the Termination Date will
constitute a cessation of the Executive’s employment otherwise than by reason of
Retirement (as such term is used in such plans), Disability (as such term is
used in such plans) or death. The Executive understands she can exercise only
those stock options that are vested as of the Termination Date, and that she may
exercise them only within 90 days after the Termination Date and subject to
window clearance.


--------------------------------------------------------------------------------

5. No Disparaging Remarks. In addition to her other obligations under the
Agreement, prior to and following the Termination Date, the Executive will not
make any negative, disparaging, denigrating or derogatory statements to anyone,
either orally or in writing and whether true or not, in any form (including
without limitation by way of news media, the expression to news media of
personal views, opinions or judgments or communications over the Internet)
concerning any Company Parties (as defined below) or their business operations,
policies or practices. In consideration, the Company shall ensure that none of
Tom Bergmann, Jeff Bleustein, Jim Brostowitz, Larry Hund, Ron Hutchinson, Bob
Klein, Gail Lione, Kathleen Lawler, Kathy Marczak, Harold Scott, Travis Thacher,
Mark Van Genderen or James L. Ziemer will make any negative, disparaging,
denigrating or derogatory statements to anyone, either orally or in writing and
whether true or not, in any form (including without limitation by way of news
media, the expression to news media of personal views, opinions or judgments or
communications over the Internet) concerning the Executive or her business
practices. Negative, disparaging, denigrating or derogatory statements as used
in this paragraph shall include, but not be limited to, any statements that may
reasonably be considered to be detrimental to any of the Company Parties, or the
Executive, as the case may be, to their business operations or to their
business, professional or personal reputations. As used herein, “Company
Parties” means the Company, Harley-Davidson, Inc., any of their respective
subsidiaries and their past, present and future employees, directors, officers,
agents, insurers, successors, assigns, shareholders and any other
representatives of any kind.


6. Cooperation and Indemnification. In addition to her other obligations under
the Agreement, prior to and following the Termination Date, the Executive will
cooperate with the Company and its legal and other advisors in connection with
any litigation, claims, investigations, administrative or other proceedings
involving any Company Parties with respect to matters occurring while the
Executive was employed by the Company. The Company reaffirms its indemnity
obligation to the Executive arising under the by-laws of the Company or
Harley-Davidson, Inc. for any matter that has arisen, arises or may arise in the
future in connection with the Executive’s employment with the Company, subject
to the terms (including the exceptions) of such indemnity obligations, including
without limitation the lawsuits that Harley-Davidson, Inc. disclosed under the
heading “Shareholder Lawsuits” in Note 8 to the Consolidated Financial
Statements included in its Quarterly Report on Form 10-Q for the quarter ended
March 26, 2006.


2

--------------------------------------------------------------------------------

7. Release. The Executive shall be entitled to the payments and benefits that
Section 12.4 of the Agreement contemplates only if, no sooner than the
Termination Date, she executes and delivers to the Company a standard release
under which she releases the Company and the Company Parties from all claims,
charges, demands and liabilities of any kind arising before or through the
Termination Date. The release shall be in the form attached hereto as Exhibit A.


8. Effect of Termination. For the avoidance of doubt, the provisions of this
Amendment shall survive the termination of the Agreement on the Termination Date
and shall remain in full force and effect.


9. Effect of Breach. If the Executive breaches any of the Executive’s promises
or obligations contained in the Agreement, including but not limited to her
obligations contained in Sections 9 and 10 of the Agreement, then the Company
has the right to immediately stop delivering the payments and benefits described
in paragraph 3. If the Company exercises its rights to stop delivering the
payments and benefits described in paragraph 3, then the Executive will continue
to be obligated to comply with all her obligations contained in the Agreement,
including but not limited to the obligations contained in Sections 9 and 10 of
the Agreement. Also, if the Company exercises its rights to stop delivering the
payments and benefits described in paragraph 3, then the Company will also have
the right to pursue all additional rights it has against the Executive pursuant
to the Agreement, including but not limited to all the rights described in
Section 10.3 and Section 11 of the Agreement, as well as any and all other legal
rights it may have against the Executive for breaching any of her obligations in
the Agreement.


10. Modification of Non-Solicitation Covenant. Section 10.2(b) of the Agreement
is amended to read in its entirety as follows:


  “(b)    solicit for employment or employ or become employed by any past,
present or future employee of the Company, or request, induce or advise any
employee to leave the employ of the Company, except that (i) the Executive may
solicit for employment and employ the Executive’s current administrative
assistant, Norma Maldonado, and (ii) the Executive may solicit for employment
and employ any past employee of the Company whose employment with the Company
ceased more than one (1) year prior to the Termination Date; or”


11. Arbitration. Notwithstanding, but not negating, the third sentence of
Section 13 of the Agreement, if any arbitrator determines that the Executive has
violated any of her obligations contained in the Agreement, then the Company
shall be entitled to recover from the Executive, in addition to its damages, all
costs and expenses incurred in its enforcement efforts, including reasonable
attorneys’ fees.


12. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal substantive laws of the State of Illinois, and the
parties hereby consent to the jurisdiction of Illinois courts over all matters
relating to this Amendment.


3

--------------------------------------------------------------------------------

13. Entire Agreement. The Agreement, as amended by this Amendment, contains the
entire agreement of the parties in regard to the subject matter thereof,
supersedes all prior discussions, agreements and understandings of every kind
between the parties in regard to the subject matter thereof and may be changed
only by a written document signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought. Except as
amended hereby, the Agreement remains in full force and effect.


14. Severability. If any provision of this Amendment shall be prohibited by or
invalid under applicable law, or otherwise determined to be unenforceable, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Amendment. The headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Capitalized terms used but not defined in this Amendment are used as defined in
the Agreement.


15. Continuing Effect. The Agreement is affirmed, ratified and continued, as
amended by this Amendment.


        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed as of the date first above written.

EXECUTIVE: COMPANY:
  HARLEY-DAVIDSON FINANCIAL SERVICES, INC.
/s/ Donna F. Zarcone By:  /s/ James L. Ziemer Donna F. Zarcone         James L.
Ziemer










4

--------------------------------------------------------------------------------

Exhibit A


RELEASE AGREEMENT

        This Release Agreement (the “Agreement”), by and between Harley-Davidson
Financial Services, Inc., a Delaware corporation (the “Company”), and Donna F.
Zarcone (the “Executive”) is made as of the ____ day of August, 2006. Executive
enters into this Agreement on behalf of herself, her spouse, heirs, successors,
assigns, executors, and representatives of any kind, if any, pursuant to an
Employment Agreement (the “Employment Agreement”) as of January 1, 2000, by and
between the Company and Executive, as amended by the Amendment To Employment
Agreement between the parties made as of June 1, 2006 (the “Amendment”).

1. In consideration for the Company’s willingness to enter into the Amendment,
and to deliver the Executive the various payments and benefits that Section 12.4
of the Employment Agreement contemplates by virtue of the Amendment, which
Executive acknowledges are greater than Executive is entitled to under the
Company’s normal policies and procedures, Executive releases the Company, its
parent Harley-Davidson, Inc., its subsidiaries, related and affiliated
companies, and each of their past and present employees, directors, officers,
successors, executors, assigns and representatives (referred to in this
Agreement as “Released Parties”) from all claims, charges, demands, and
liabilities of any kind arising before or through the date of this Agreement.
This release includes, but is not limited to, all claims, charges, demands and
liabilities arising out of or in connection with Executive’s employment with the
Company, the Transition Agreement between the Executive and Harley-Davidson,
Inc., any other contract between the Executive and the Company or the
termination of the Executive’s employment. Executive also releases and waives
any claim or right to further compensation, benefits, reinstatement of
employment, damages, penalties, attorneys’ fees, costs or expenses of any kind
from the Company or any of the other Released Parties. Notwithstanding the
foregoing, nothing in this release shall affect any rights, if any, Executive
may have (1) under the Employment Agreement (including the Amendment), (2) to
any vested benefits under any funded 401(k) plan of the Company and any welfare
benefit plan of the Company and to any vested benefits under any deferred
compensation plan of Harley-Davidson, Inc. in which the Executive participates,
(3) to so-called “COBRA” health insurance benefits, (4) to any vested benefits
under outstanding awards to the Executive under the Harley-Davidson, Inc. 1995
Stock Option Plan and the Harley-Davidson, Inc. 2004 Incentive Stock Plan (the
“Stock Awards”) or (5) in respect of any indemnity obligation of the Company
arising under the by-laws of the Company or Harley-Davidson, Inc. for any matter
that has arisen, arises or may arise in the future in connection with the
Executive’s employment with the Company, subject to the terms (including the
exceptions) of such indemnity obligations, including without limitation the
lawsuits that Harley-Davidson, Inc. disclosed under the heading “Shareholder
Lawsuits” in Note 8 to the Consolidated Financial Statements included in its
Quarterly Report on Form 10-Q for the quarter ended March 26, 2006.


2. Executive fully understands and acknowledges that the general release
contained in paragraph 1 above includes a release of any rights or claims
Executive may have under the Age Discrimination in Employment Act; Title VII of
the Civil Rights Act of 1964; the Americans with Disabilities Act; the Federal
Family and Medical Leave Act; the Equal Pay Act; the Illinois Human Rights Act;
Executive Order 11246; the Rehabilitation Act of 1973; the Civil Rights Act of
1991; the Employee Retirement Income Security Act of 1974; and any other
federal, state or local laws or regulations of any kind. The general release
contained in this Agreement also includes, but is not limited to, a release by
Executive of any claims for wrongful termination or any tort, breach of contract
or invasion of privacy claims. The release covers both claims that Executive
knows about and those she may not know about.


--------------------------------------------------------------------------------

3. Executive states that she has not filed or joined in any complaints, charges,
lawsuits or proceedings of any kind against the Company or any of the other
Released Parties.


4. Executive promises never to file or join in any complaints or proceedings of
any kind asserting any claims that are released in this Agreement. If Executive
breaks this promise and files or voluntarily joins in any complaint or
proceeding based on any claim that Executive has released, the Company reserves
the right to cease any remaining payments and benefits to which she may
otherwise be entitled pursuant to the Employment Agreement or otherwise. In that
event, Executive also agrees that she will reimburse the Company for any pay
already paid to Executive pursuant to the Section 12.4 of Employment Agreement;
provided, however, this does not restrict Executive from proceeding against
Company in the event the Company breaches this Agreement and, in such event, the
Executive shall not be responsible for the Company’s or any other Released
Parties’ costs of defense. This Paragraph does not apply to a charge filed with
or an investigation or proceeding conducted by the EEOC or any EEOC referral
agency, but Executive understands that she is not eligible for or entitled to
any monetary relief, damages, reinstatement of employment or any remedy
whatsoever as a result of any such agency’s investigation or proceeding.


5. By making this Agreement, the Company does not admit any liability to
Executive and expressly denies any such liability.


6. Executive agrees to return all tangible Company property to the Company
including all documents, reports, credit cards, computer equipment, phones,
identification cards and pagers, if any are still in her possession. Executive
agrees that any money which she owes Company as the result of credit card
charges, personal advances, or other similar items, if not paid, will be
deducted from her paycheck or from any other payments to be made to her.
Executive further represents that she has returned all other property and
information belonging to the Company, including, but not limited to, all
Executive information, personnel information (including but not limited to all
files, investigation and meeting notes, employment statistics and all other
information collected in connection with her performance of duties for the
Company, but not including copies of any information contained in Executive’s
personnel file to which Executive is legally entitled), confidential business
information, technical and product information, pricing information and customer
information such as customer lists and customer identification information,
brochures, specifications, quotations, marketing strategies, inventory records,
sales records, or other similar material; provided that the foregoing
information, brochures, etc., shall not include information that is available to
the public. Executive acknowledges that she has not kept any copies, nor made or
retained any abstracts or notes, of such information to be returned hereunder.
Executive further reaffirms that she will keep completely confidential and share
with no other person, employer or entity, any information she acquired at
Company relating to any of the confidential matters described in this paragraph.
Executive further agrees that she will comply with all terms of the Employee
Commitment agreement, as well as the Employment Agreement (including the
Amendment). In the event that Executive breaks this promise, the Company
reserves the right to cease any remaining payments and benefits.


2

--------------------------------------------------------------------------------

7. Executive and the Company agree that publicly neither party will make any
comments in relation to the termination of her employment that are in any way
inconsistent with the press release published by the Company. For this purpose,
public comments by the Company include only those reflected in a press release
of the Company and those made on behalf of the Company by the persons identified
in Paragraph 5 of the Amendment. All requests for a job reference from the
Company should be addressed to:


  Harold Scott, Vice President
Human Resources
Harley-Davidson Motor Company
3700 W. Juneau Avenue
Milwaukee, WI 53208
414-343-8191


8. It is agreed and understood that Executive shall be solely responsible for
any individual tax liability imposed on Executive for the payments made pursuant
to the Employment Agreement, except for any Company statutory tax withholding
obligations.


9. This is the whole release agreement between Executive and Company and the
other Released Parties. No promises or oral or written statements have been made
to Executive other than those in this Agreement. If any portion of this
Agreement is found to be unenforceable, then Executive, Company and the other
Released Parties desire that all other portions that can be separated from it or
appropriately limited in scope, shall remain fully valid and enforceable.


10. This Agreement may not and shall not be deemed or construed to have been
modified, amended, rescinded, cancelled or waived in whole or in part except by
a written instrument signed by all parties.


11. Executive shall have twenty-one (21) days to consider whether to sign this
release Agreement. Executive acknowledges that the Company encouraged her to
seek advice regarding this release Agreement from legal counsel of her choosing,
and that Executive may revoke this release Agreement by delivering a written
notice of revocation within seven (7) days of signing this release Agreement to
the person and place identified in paragraph 10 above. The effective date of the
Agreement will be the eighth day after Executive signs it if she does not revoke
it.


3

--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT, SHE UNDERSTANDS IT, SHE
KNOWS IT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND SHE IS
VOLUNTARILY ENTERING INTO IT.

__________________________________________ _____________________________ DONNA
F. ZARCONE Date

WITNESSED:

__________________________________________ _____________________________
Witness’ Name Date

HARLEY-DAVIDSON FINANCIAL SERVICES, INC

By:_______________________________________ _____________________________ Date
Title:_____________________________________











4